Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 1 is objected to because of the following informalities:
Line 6-7: “at least one at least” does not provide a clear meaning what the applicant is trying to say.
Line 12: The term “Transverse direction” is ambiguous, and based on specification and drawings examiner would assume that the dielectric layer (4) is over and parallel to the support material (13). It is located between the moisture layer (4) and support material (13).   





Response to Arguments



35 USC§ 112 (b)
Applicant’s arguments, see p.1, filed on 07/01/2022, with respect to Claims 1 and 8 have been fully considered and are persuasive. The rejections of Claims 1- 8 have been
withdrawn.

35 USC§ 103
Applicant’s arguments filed on 07/01/2022 with respect to Claims 1 and 8, have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1- 8 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention [MPEP 2175- FP- 7.34.01].
Claim 1 (Similarly Claim 8) is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. 
 Claim discloses the limitation “the two sensors forming the capacitor stack perform the same tasks” where according to the same claim the sensors forming the capacitor stack perform two different tasking such as measuring moisture and pressure, thus rendering the scope unclear. For the purpose of a compact prosecution, examiner in view of the claim language, assumes the two sensors forming the capacitor stack are moisture sensor and pressure sensor, and both works based on the same principle of capacitance change of the dielectric due to external affects such as moisture and pressure. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 2, 4, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nassar et al. (WO 2017/122178 A1), hereinafter ‘Nassar’, in view of Sato et al. (WO2001014842A1), hereinafter ‘Sato’.

With regards to Claim 1, Nassar discloses Apparatus for measuring pressure and/or humidity comprising at least one sensor (1) for measuring pressure and/or humidity (In any one or more aspects of the method the conventional paper product can be selected from the group consisting of cellulose fiber based porous structures. The sensing element can be a temperature sensor, humidity sensor, pH sensor, gas sensor, pressure/force sensor, tactile sensor, proximity sensor and/or a combination of two or more of said sensors [0010]); wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in a horizontal direction (H1) along and on a flexible support material (13) relative to one another (Post- it™ paper acts as the sensing film and the substrate. We draw 1 x 1 cm.sup.2 interdigitated electrodes structure using silver ink pen, with 2 mm finger width and 1 mm finger separation [0088]); wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), (∈ r is the relative permittivity of the dielectric material in between the two conductive fingers [0046]); characterized in that at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, over and at least partially covering the supporting material (13), dielectric layer (4) and electrodes (10,11), facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1) (Post- it™ paper acts as the sensing film and the substrate. We draw 1 x 1 cm2 interdigitated electrodes structure using silver ink pen, with 2 mm finger width and 1 mm finger separation. Then we protect the surface with a 1 .5 x 1 .5 cm2 sheet of Kimtech™ wipe, taping the edges on the paper substrate using 3M™ adhesive tape [0088]; fig.1b shows KimtechTM wipe is over and covering the substrate, dielectric layer and electrodes, added by examiner); such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4) (Paper can, thus, serve as an active material for humidity sensing. Since paper is hygroscopic, as humidity level increases, more water molecules adsorb to the hydroxyl groups on the surface of the paper, changing the relative permittivity and altering in turn the capacitance of the sensor. Water has a relative permittivity of 80.1 at 20°C, thus the permittivity of paper is expected to increase, leading to an increase in capacitance as humidity levels rise [0046]); wherein a processing unit (5) is designed and provided to measure and/or store this change, so as to create a capacitive moisture sensor (In any one or more aspects of the method the conventional paper product can be selected from the group consisting of cellulose fiber based porous structures. The sensing element can be a temperature sensor, humidity sensor, pH sensor, gas sensor, pressure/force sensor, tactile sensor, proximity sensor and/or a combination of two or more of said sensors [0010]; Additionally, we demonstrated the temporal recording of the paper skin and its ability to effectively defect motion direction. This was executed by connecting 4 pixels of the pressure sensor to an "Arduino Uno" microcontroller, interfaced with 'Matlab' software through another code that helped only in reading out the processed information from the serial port. [0080]); and the sensor (1) is additionally a capacitive pressure sensor, wherein the processing unit (5) is additionally arranged and provided for measuring and/or storing a capacitance change of the capacitor 10 (20) caused by external pressure (in various embodiments for pressure sensors, such as shown in Fig, 1 (d), the principle of operation can be described in Equation 2. As the applied pressure increases, the dielectric thickness decreases, increasing the output capacitance of the sensor [0048]); and further wherein a capacitive pressure sensor is such a sensor in which the capacitance change due to the deflection of a membrane and the resulting change in the plate spacing is evaluated as a sensor effect (in various embodiments for pressure sensors, such as shown in Fig, 1 (d), the principle of operation can be described in Equation 2. As the applied pressure increases, the dielectric thickness decreases, increasing the output capacitance of the sensor. In fact, due to the elastic deformation and porous properties, the sponge will vary in thickness as it is exposed to various external forces. Similarly, the cleanroom wipes are composed of multilayer microfiber construction; this texture allows for high sensitivity and deformation under mechanical stimuli [0048]; the polypropylene (PP) found in the cleanroom wipes Besides, elongation is much higher for PP, which gives better elasticity and thus more compressibility. Therefore, it is expected that the cleanroom wipe-based sensor will demonstrate a higher sensitivity to pressure [0052]); so that the membrane is a dielectric layer (14) or else the individual capacitor electrodes (10, 11), and wherein the sensor (1) has at least one further capacitor (30) which is arranged in the transverse direction (01) above or below the capacitor (20), so that a capacitor stack is formed and further wherein both capacitors (20, 30) are constructed in the same way, and further wherein the two sensors forming the capacitor stack perform the same tasks, and further wherein the measuring system (1000) comprises at least two sensors (1), wherein by the processing unit (5) the sensors (1) are divided into groups of at least one sensor (1) based on at least one of the following criteria: a) location of the sensor (1) or sensors (1) on the carrier material (13), wherein the carrier material (13) is divided into surface areas, and within a surface area only sensors (1) of one group are arranged, and/or b) surface area of a sensor (1) (In any one or more aspects of the paper based sensor, the conventional paper product can be selected from the group consisting of cellulose fiber based porous structures. The sensing element can be a temperature sensor, humidity sensor, pH sensor, gas sensor, pressure/force sensor, tactile sensor, proximity sensor and/or a combination of two or more of said sensors [0014]; Paper Skin Array: For the 6 x 6 "paper skin" assembly, we overlay three layers of sensors arrays on top of each other. Each layer is comprised of one sensor type, with 1 cm.sup.2 pixel size and 1 mm pixel separation. The first bottom array consists of air-gap based pressure sensors, where the bottom electrode acts as a common ground for ail pixels, and the shared dielectric consists of a large 1 1 x 1 1 cm.sup.2 cleanroom wipe sheet. The second layer consists of an array of silver ink-based temperature sensors, and finally the third layer is an array of humidity sensors with an optional protective wipe on top. The three layers are stacked in such a way that pressure, temperature and humidity pixels are exactly on top of each other. For each layer, we have one sensor per pixel, giving specific information independently from the rest of the array. Every single pixel can be accessed, ultimately allowing for simultaneous localized sensing [0091]; Fig 1(a) – 1(c) shows that the capacitors for Temperature, Humidity and PH sensors are constructed the same way on a post it paper dielectric substrate, and the electrodes are drawn with silver ink pen, added by examiner). 
However, Nassar does not disclose Capacitors are spaced apart by water-impermeable layer (15) on or below this further water-impermeable layer.
Sato et al. (WO2001014842A1) discloses capacitor below a water impermeable layer (The silicon oxide film 9 formed by the deposition method is adopted. However, as a drawback of the encapsulation by the silicon oxide film 9, as shown in Fig. 3, when exposed to high temperature and high humidity for a long period of time, moisture permeates through the silicon oxide film. As a result, it may enter the gap and change the output characteristics. As a countermeasure, in the present embodiment, a water-impermeable polysilicon having a water diffusion coefficient of 1 × 10 6 (m 2 / s) or less on the surface of the silicon oxide film 9 is used. A silicon film 10 is formed to prevent infiltration of moisture into the silicon oxide film 9. The polysilicon film 10 is made conductive by impurity diffusion such as phosphorus and is fixed at the GND potential, thereby preventing external charges such as ion particles from affecting the capacitance measurement. It also functions as an electrostatic shield for the purpose, p.4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassar in view of Sato, to space apart the Capacitors by water-impermeable layer to prevent external charges such as charges from the moisture sensor affecting the capacitive measurements in the pressure sensor in the capacitor stack (The polysilicon film 10 is made conductive by impurity diffusion such as phosphorus and is fixed at the GND potential, thereby preventing external charges such as ion particles from affecting the capacitance measurement. It also functions as an electrostatic shield for the purpose, Sato).


With regards to Claim 2, Nassar in view of Sato, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 4, Nassar in view of Sato, discloses the claimed invention as discussed in Claim 1.
Nassar additionally discloses at least one electrode (10, 11) and/or the dielectric layer (4) is printed or applied by means of a thin-layer method onto the support material (13) or onto a water-impermeable layer (14) arranged on the support material (13) (Post- it™ paper acts as the sensing film and the substrate. We draw 1 x 1 cm.sup.2 interdigitated electrodes structure using silver ink pen [0088]).


With regards to Claim 5, Nassar in view of Sato, discloses the claimed invention as discussed in Claim 1.
Nassar additionally discloses the moisture layer (3) completely covers the capacitor (20) (Post- it™ paper acts as the sensing film and the substrate. We draw 1 x 1 cm2 interdigitated electrodes structure using silver ink pen, with 2 mm finger width and 1 mm finger separation. Then we protect the surface with a 1 .5 x 1 .5 cm2 sheet of Kimtech™ wipe, taping the edges on the paper substrate using 3M™ adhesive tape [0088] and fig.1b).


With regards to Claim 6, Nassar in view of Sato, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 8, Nassar in view of Sato, discloses the claimed limitations as discussed in Claim 1.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nassar, in view of Sato, in further view of Crews et al. (CN 107257869 A), hereinafter ‘Crews’.
Nassar in view of Sato, discloses the claimed invention as discussed in Claim 1.
However, Nassar does not disclose the support material (13) is a woven fabric, in particular into which electrical conductor paths are woven for electrical contact between the sensor (1) and the processing unit (5)
Crews discloses woven fabric, in particular into which electrical conductor paths are woven for electrical contact between the sensor (1) and the processing unit (5) (can be used in forming a fabric with conductive path using conductive material strands braided wires and insulating material. The conductive path can be used to form a signal path (e.g., a signal bus, a power line, etc.) may be used to form a capacitive touch sensor electrode, a part of a resistive touch sensor electrode or other input-output devices, or may be used to form other patterned conductive structure. The conductive structure can be used for carrying a power signal, a digital signal, an analog signal, a sensor signal, a control signal, a data input signal, output signal, or other suitable electrical signal, p.5, Lines 17-25).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassar in view of Sato, and in further view of Crews, to utilize the woven fabric with woven conductive path between the sensor and the processing unit, to improve the device’s applicability with daily used commodities (If desired, the article 10 can be a removable housing electronic equipment can be strip, can be wrist or headband, is a device capable of removing a covering element, may be a strip or other device for receiving and carrying shell or bag structure of electronic equipment and other articles can be a necklace, or arm band, can be purse, sleeves, pockets, or electronic equipment or other items can be inserted into other structure therein, can be chair, sofa or other seat a portion (for example, the seat cushion or other seat structure), may be part of a garment or other wearable object (e.g., hat, waistband, wristband, headband, etc.), or can be any other suitable fabric-based article, Crews).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nassar, in view of Sato, and in further view Adrian et al. (WO 9601496 A1), hereinafter ‘Adrian’.
Nassar in view of Sato, discloses the claimed invention as discussed in Claim 6.
However, Nassar does not disclose the water-impermeable layer (14) and/or the other water-impermeable layer (15) at least partially form the dielectric layer (4) 
Adrian discloses water-impermeable layer at least partially forming the dielectric layer (Thus, more specifically, the invention consists in a method of forming a semiconductor device having an aluminium track, the method including forming a water impermeable layer over the aluminium track and the under layer prior to deposition of a further dielectric layer. From another aspect, the invention includes a method of manufacturing a semiconductor device which may include depositing an under layer of dielectric material, heating the layer, if necessary, to remove excess moisture, depositing an aluminium or aluminium alloy track on the upper surface of the under layer, depositing a thin water impermeable layer over the track and under layer surface and depositing a further layer of dielectric material over the thin impermeable layer, p.3, Lines 13-23).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassar in view of Adrian to utilize the water impermeable layer over dielectric layer to at least partially form the dielectric layer to prevent moisture affecting the capacitance measurement thus improving measurement accuracy and sensitivity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
a. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
b. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
37 CFR 3.73(b). 

	Claims 1- 8 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 9, 11-14, 16 and 17 of U.S. Patent Application No. 16/793,147.
#
                       Instant Claims
#
Claims of US Patent Application No. 16/793,147
1
Apparatus for measuring pressure and/or humidity comprising at least one sensor (I) for measuring pressure and/or humidity, wherein the sensor 1) comprises at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in a horizontal direction (HI) along and on a flexible support material (13) relative to one another, wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), characterized in that at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, over and at least partially covering the supporting material (13), dielectric layer (4), and electrodes (10, 11), facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (QI), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4), wherein a processing unit (5) is designed and provided to measure and/or store this change, so as to create a capacitive moisture sensor, and the sensor (1) is additionally a capacitive pressure sensor, wherein the processing unit (5) is additionally arranged and provided for measuring and/or storing a capacitance change of the capacitor 10 (20) caused by external pressure, and further wherein a capacitive pressure sensor is such a sensor in which the capacitance change due to the deflection of a membrane and the resulting change in the plate spacing is evaluated as a sensor effect, so that the membrane is a dielectric layer (14) or else the individual capacitor electrodes (10, 11), and wherein the sensor (1) has at least one further capacitor (30) which is arranged in the transverse direction (01) above or below the capacitor (20) and is arranged spaced apart from the capacitor (20) by a further water-impermeable layer (15) on or below this further water-impermeable layer (15), so that a capacitor stack is formed, and further wherein both capacitors (20, 30) are constructed in the same way, and further wherein the two sensors forming the capacitor stack perform the same tasks, and further wherein the measuring system (1000) comprises at least two sensors (1), wherein by the processing unit (5) the sensors (1) are divided into groups of at least one sensor (1) based on at least one of the following criteria: a) location of the sensor (1) or sensors (1) on the carrier material (13), wherein the carrier material (13) is divided into surface areas, and within a surface area only sensors (1) of one group are arranged, and/or b) surface area of a sensor (1).
9
An apparatus for measuring pressure, gas and/or humidity comprising: at least one sensor (1) for measuring pressure, gas and/or humidity, wherein the sensor (1) has, at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (HI) relative to one another along and on a flexible support material (13), wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), further characterized in that, at least one at least partially moisture-permeable and/or moisture-absorbing and/or gas-permeable and/or gas-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (QI), such that a capacitance is at least partially changed by a moisture at least partially hitting the dielectric layer (4); wherein a processing unit (5) is designed and provided to measure and/or store this change, so as to create a capacitive moisture sensor, and the sensor (1) is additionally a capacitive pressure sensor, wherein the processing unit (5) is additionally arranged and provided for measuring and/or storing a capacitance change of the capacitor (10, 20) caused by external pressure, and further wherein a capacitive pressure sensor is such a sensor in which the capacitance change due to the deflection of a membrane and the resulting change in the plate spacing is evaluated as a sensor effect, so that the membrane is the dielectric layer (4) or else the individual capacitor electrodes (10, 11). and wherein the sensor (1) has at least one further capacitor (30) which is arranged in the transverse direction (Ql) above or below the capacitor (20) and is arranged spaced apart from the capacitor (20) by a further water-impermeable layer (15) on or below this further water-impermeable layer (15), so that a capacitor stack is formed, and further wherein both capacitors (20, 30) are constructed in the same way, and further wherein the two sensors forming the capacitor stack perform the same tasks, and further wherein the measuring system (1000) comprises at least two sensors (1) wherein by the processing unit (5) the sensors (1) are divided into groups of at least one sensor (1) based on at least one of the following criteria: (a) location of the sensor (1) or sensors (1) on the carrier material (13) wherein the carrier material (13) is divided into surface areas. and within a surface area only sensors (1) of one group are arranged. and/or (b) surface area of a sensor (1).
2
Apparatus (100) according to claim 1, characterized in that the sensor (1) in addition is a capacitive pressure sensor, wherein the processing unit (5) in addition is designed and provided to measure and/or store a capacitance change in the capacitor (20) caused by external pressure.
9
Limitations has already been claimed in Claim 9.
3
Apparatus (100) according to claim I, characterized in that the support material (13) is a woven fabric, into which electrical conductor paths are woven for electrical contact between the sensor (1) and the processing unit (5).
11
An apparatus (100) according to claim 9, characterized in that the support material (13) is a woven fabric into which electrical conductor paths are woven for electrical contact between the sensor (1) and the processing unit (5).
4
Apparatus (100) according to claim 1, characterized in that at least one electrode (10, 11) and/or the dielectric layer (4) is printed or applied by means of a thin-layer method onto the support material (13) or onto an in particular a water-impermeable layer (14) arranged on the support material 13.
12






13
An apparatus (100) according to claim 9, characterized in that the at least one electrode and/or the dielectric layer is printed or applied by means of a thin-layer method onto the support material (13).

An apparatus (100) according to claim [[1]] 9, characterized in that the at least one electrode (10., 11) and/or the dielectric layer (4) is printed or applied onto a water-impermeable layer (14) arranged on the support material (13).
5
Apparatus (100) according to claim 1, characterized in that the moisture layer (3) completely covers the capacitor (20).
14		1
An apparatus (100) according to claim 9, characterized in that the moisture layer (3) completely covers the capacitor (20).
6
Apparatus (100) according to claim 1, characterized in that the sensor (1) comprises at least one other capacitor (30), which is arranged above or below the capacitor (20) in the transverse direction (QI) and is arranged on or under another water-impermeable layer (15) so as to be spaced apart from the capacitor (20) by this other water-impermeable layer (15), thus creating a capacitor stack.
9
Limitations has already been claimed in Claim 9
7
Apparatus (100) according to the preceding claim 6., characterized in that the water-impermeable layer (14) and/or the other water-impermeable layer (15) at least partially form the dielectric layer (4).
16
An apparatus (100) according to the claim 15, characterized in that the first water-impermeable layer (14) and/or the second water-impermeable layer (15) at least partially form the dielectric layer (4)
8
Method claim of Claim 1, with similar limitations
17
Method claim of Claim 9, with similar limitations


	c. As can be seen from the above table, claims 2 - 8 are rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 9, 11-14, 16 and 17 of U.S. Patent Application No. 16/793,147. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent Application No. 16/793,147 anticipate the claims of the instant application as shown in the above table via underlined elements. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double
patenting as being unpatentable over claim 9 of U.S. Patent Application No.  16/793,147 in view of Nassar.
U.S. Patent Application No.  16/793,147, Claim 9, teaches all of the features of Claim 1 of the instant invention except the limitation related to the liquid-permeable and/or liquid-absorbing moisture layer being over and at least partially covering the supporting material, dielectric layer, and electrodes.
Nassar discloses about the liquid-permeable and/or liquid-absorbing moisture layer being over and at least partially covering the supporting material, dielectric layer, and electrodes (Post- it™ paper acts as the sensing film and the substrate. We draw 1 x 1 cm2 interdigitated electrodes structure using silver ink pen, with 2 mm finger width and 1 mm finger separation. Then we protect the surface with a 1 .5 x 1 .5 cm2 sheet of Kimtech™ wipe, taping the edges on the paper substrate using 3M™ adhesive tape [0088]; fig.1b shows KimtechTM wipe is over and covering the substrate, dielectric layer and electrodes, added by examiner);
It would have been obvious to modify the invention of Claim 9 of U.S. Patent Application No.  16/793,147 to explicitly specify that the liquid-permeable and/or liquid-absorbing moisture layer is arranged over and at least partially covering the supporting material, dielectric layer, and electrodes to protect the surface of the moisture sensor and permitting only moisture/water to pass thru for the enablement of the sensor.

Conclusion

THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of
the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571) 272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863